Citation Nr: 9903360	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of gunshot wound, left arm, 
involving brachial plexus neuropathies, currently evaluated 
as 60 percent disabling.

2.  Entitlement to service connection for residuals of 
injury, right forearm, wrist, and hand, secondary to service-
connected residuals of gunshot wound, left arm.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to an increased disability rating for his 
service-connected left arm disability and to service 
connection for residuals of a right arm injury, claimed as 
secondary to the service-connected left arm disability.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 19, 1998, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 60 percent for his service-
connected left arm disability.  Specifically, he asserts that 
he has a loss of use of his left arm and hand due to his 
inservice through-and-through gunshot wound.  He states that 
he has very little ability to grip anything with his left 
hand, that his left arm is totally atrophied and has 
arthritis, that he must constantly massage his left arm, and 
that the arm has numbness.  The veteran also believes that he 
is entitled to service connection for residuals of a right 
arm injury.  He states that, although he injured the right 
arm at his employment many years after service, he was not 
able to prevent the injury due to the lack of function of his 
service-connected left arm.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 80 
percent rating, and no more, for the veteran's service-
connected residuals of gunshot wound, left arm, involving 
brachial plexus neuropathies.  The Board also finds that the 
veteran has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim seeking entitlement to service 
connection for residuals of injury, right forearm, wrist, and 
hand, claimed as secondary to service-connected residuals of 
gunshot wound, left arm, is well grounded.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's left arm disability involves brachial 
plexus neuropathies of the major peripheral nerves of the 
left upper extremity.  The veteran has limitation of range of 
motion of the left arm and elbow.  He has severe atrophy of 
the left upper extremity and no ability to grip with his left 
hand.  The fingers of the left hand are flexed, but not 
rigid.

3.  The veteran currently has residuals of injury, right 
forearm, wrist, and hand; he has also establish service-
connection for residuals of gunshot wound, left arm.

4.  No competent evidence of record suggests that the 
veteran's service-connected residuals of gunshot wound, left 
arm, were the proximate cause of his right forearm, wrist, 
and hand injury.

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for residuals of injury, right 
forearm, wrist, and hand, secondary to service-connected 
residuals of gunshot wound, left arm is plausible.


CONCLUSIONS OF LAW

1.  An 80 percent rating, and no more, is warranted for the 
veteran's service-connected residuals of gunshot wound, left 
arm, involving brachial plexus neuropathies.  38 U.S.C.A. §§ 
1155, 5107  (West 1991); 38 C.F.R. § 4.124a, Part 4, 
Diagnostic Code 8513  (1998).

2.  The veteran has not presented a well grounded claim for 
service connection for residuals of injury, right forearm, 
wrist, and hand, secondary to service-connected residuals of 
gunshot wound, left arm, and, therefore, there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability rating for service-connected left 
arm disability

a.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for 
residuals of a gunshot wound of the left shoulder and has 
asserted that his disorder is currently worse than rated; 
medical evidence has been added to the claims file which the 
veteran believes supports his assertions.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided an updated VA examination of his 
disabilities.  The claims file also shows that the veteran 
has not indicated that there is additional medical evidence 
available, but not of record.  Finally, the veteran requested 
a personal hearing before a member of the Board at the RO, 
which was scheduled and held; a transcript of that hearing is 
of record.  Overall, the Board finds that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific DC shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20  (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
in deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

In this case, service connection for residuals of gunshot 
wound, left arm, with damage to medial, ulnar, and 
musculocutaneous nerves, was granted by the RO in a rating 
decision dated April 1947.  A 50 percent disability rating 
was assigned at that time.  That rating was increased to 60 
percent as per a July 1947 RO decision.  As stated above, the 
veteran sought an increased disability rating in November 
1995, which was denied in a March 1996 RO decision.  The 
veteran properly initiated and perfected an appeal of that 
decision.

b.  Evidence

Service medical records show that the veteran had no physical 
defects at the time of his induction into service, according 
to a March 1944 induction medical examination report; his 
upper extremities were listed as "normal."  Service 
clinical records show that the veteran suffered a through-
and-through bullet wound to the left shoulder in March 1945 
at Iwo Jima.  X-rays revealed no fractures, but the arm was 
placed in a cast due to brachial plexus injury.  Records show 
that the veteran underwent surgical exploration of the wound 
in May 1945, which revealed marked scarring of the entire 
plexus.  An October 1945 Medical Board report indicates that 
the left arm had atrophy of the muscles of the forearm, 
thenar, hypothenar, bicep, tricep, and, to a lesser extent, 
pectoral and deltoid muscles.  He had anesthesia of the 
fingers and dorsum of the left hand.  He could not extend the 
thumb or fingers, but could flex them very slightly.  Wrist 
drop was present.  The veteran could flex the elbow if the 
force of gravity was overcome.  His condition presented a 
picture of combined median, ulnar, radial, and 
musculocutaneous nerve injury with diminished blood supply to 
the left hand.  Diagnosis was paralysis, brachial plexus, 
left.  The veteran underwent two additional operations in 
April and May 1946, respectively.

An October 1946 service clinical record shows that the 
veteran fell from a bridge and landed on his left shoulder.  
X-rays of the left shoulder revealed a transverse, impacted 
fracture through the surgical neck of the humerus with no 
displacement.  The veteran was provided a sling, but no cast 
was applied due to the nature of his case.  The veteran's 
January 1947 separation medical report indicates that his 
left arm disability involved:  "scar, bullet wound, left 
shoulder, incisional curved scar on anterior left shoulder; 
S-shaped scar in left paravertebral (upper dorsal) region; 
marked atrophy, coldness, and loss of function, left arm.  
Function at shoulder joint, left, good."

Subsequent to service, a June 1947 VA neurological report 
indicates that the veteran had atrophy of the muscles of the 
entire left upper extremity.  He also showed very little 
ability to move his left elbow and hand.  The report 
indicates that there was very little impairment of sensation 
of the left upper extremity.  Overall, the veteran's 
disability was diagnosed as brachial plexus injury involving 
the musculocutaneous, median, ulnar, and part of the radial 
nerves.  The examiner stated that the left upper extremity 
was useless.  Nearly identical objective findings are shown 
in a July 1949 private examination report by G. B. 
Timberlake, MD.

Private medical treatment records from March 1965 indicate 
that the veteran fractured his left wrist after a fall at his 
home.  He underwent surgical reduction of the displaced 
fracture of the distal radius and had a plaster cast applied.

A January 1974 VA examination report reflects that the 
veteran had not regained any great amount of use of the left 
arm over the years.  He had complaints that his left arm 
tingled and went "to sleep" and that his fingers curled 
more so than in the past.  Physical examination revealed a 
withered and atrophied left arm with several long, healed 
scars.  The shoulder girdle was in good condition, as the 
veteran was able to shrug and wave his arms above his head, 
indicating that the deltoid and trapezius muscles were well 
innervated.  The veteran could extend, but not flex, his 
forearm, indicating that his triceps were still working.  He 
had typical wrist drop and the fingers were all flexed, but 
not rigid.  Sensation was intact, but reflexes were weak.  
Diagnosis was brachial plexus injury, left, traumatic, with 
mild loss of use of the left upper extremity, with primary 
neuropathy of the major peripheral nerves.

The most recent medical evidence consists of VA orthopedic 
and neurological examinations undertaken in August 1997.  The 
report of the examinations reflects that there was global 
wasting of the musculature of the veteran's left upper 
extremity as well as limitation of range of motion.  Several 
scars in the left arm region were noted, all of which were 
well-healed and nontender.  Left shoulder motion was as 
follows:  110 degrees of forward elevation (compared with 180 
degrees on the right); 135 degrees of abduction (180 degrees 
on the right); internal rotation of 90 degrees (90 degrees on 
the right); and external rotation of 45 degrees (90 degrees 
on the right).  The left forearm could be pronated to 80 
degrees, as could the right; it could be supinated to 50 
degrees, while the right was to 80 degrees.  The 
circumference of the left mid-arm was 9.5 inches; the right 
arm was 13 inches.  The left forearm was 9.75 inches, with 
the right being 12 inches.  The left wrist was partially 
deviated radially to 30 degrees and was not in normal 
alignment.  Dorsiflexion and palmar flexion of the left wrist 
were 25 degrees and 55 degrees, respectively.  The fingers of 
the left hand were in flexed position.  The left elbow flexed 
to 90 degrees.  There was global hypesthesia to pin prick 
from the left elbow to the hand.  The veteran was unable to 
grip with his left hand.  Diagnosis was chronic left brachial 
plexus neuropathies from through-and-through gunshot wound to 
left axilla.  Color photographs of the veteran's left arm 
disability are of record.

The veteran testified at a personal hearing before a member 
of the Board at the RO in August 1998.  During the hearing, 
he stated that his left arm was of no use.  He indicated that 
his left hand and fingers had very little function, the 
veteran having to manually put them in place.  He testified 
that he had no grip strength in his left hand and that he 
could only flex his wrist to a small degree.  He also stated 
that his left arm required repeated massaging to keep the 
circulation active; otherwise it fell asleep and felt numb.

c.  Analysis

The veteran's left arm disability is currently rated pursuant 
to DC 5125 of the Rating Schedule, indicating that it 
involves a loss of use of the hand.  See 38 C.F.R. 
§ 4.71a, DC 5125  (1998).  From the RO's February 1998 
Supplemental Statement of the Case, it is evident that DC 
8513 was also considered, pertaining to paralysis of the 
nerves of the radicular groups.  See 38 C.F.R. § 4.124a, DC 
8513  (1998).  It is the policy of the Board to consider all 
potentially applicable diagnostic codes in determining 
whether an increased disability rating is warranted.

In making its determination, the Board must consider any and 
all "functional" effects of a musculoskeletal disability.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45, were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

In this case, the Board notes that the veteran's left arm 
disability is currently rated as 60 percent disabling by the 
RO.  Pursuant to DC 5125, loss of use of the minor hand 
warrants a maximum 60 percent rating.  38 C.F.R. § 4.71a, DC 
5125  (1998).  In this case, the medical evidence of record, 
including the most recent evidence, shows that the veteran's 
left arm disorder currently involves virtually no functional 
use of his left hand.  Thus, he is entitled to the maximum 
rating of 60 percent under that DC.  However, DC 5125 does 
not provide for a rating in excess of 60 percent.

DC 8513 pertains to paralysis of the nerves of the radicular 
groups.  Under that DC, severe incomplete paralysis warrants 
a 60 percent disability rating and complete paralysis 
warrants an 80 percent rating.  38 C.F.R. § 4.124a, DC 8513  
(1998).  In this regard, the regulations provide that 
"incomplete paralysis" of the peripheral nerves "indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis."  38 C.F.R. 
§ 4.124a  (1998).  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120  (1998).

After careful review of the evidence, especially the most 
recent medical evidence, the Board finds that the veteran's 
service-connected left arm disability warrants the maximum 80 
percent rating under DC 8513.  In making this decision, the 
Board finds probative the service and private medical records 
and the August 1997 VA examination report.  These records 
consistently indicate that the veteran's disability involves 
his median, ulnar, radial, and musculocutaneous nerves.  
Moreover, the resultant physical manifestations include 
muscle atrophy of such severity as to be described as 
"withered" and "a global wasting;" the veteran's left arm 
was most recently 9.5 inches in circumference, while the 
right arm is 13 inches.  His left shoulder also has 
limitation of range of motion.  Moreover, his disability 
reaches to his left elbow and hand.  Specifically, he is 
apparently unable to extend his left elbow and flexion is 
limited to 90 degrees.  The left wrist is not in normal 
alignment and the fingers of the left hand are in a flexed 
position.  The veteran described that his fingers must be 
manually "placed" in a certain position to be of any use at 
all.  He has no grip strength with his left hand.  The Board 
notes that the medical evidence indicates that the veteran's 
left arm has sensation intact; however, as is described in 
the medical evidence, his left elbow, wrist, and fingers have 
virtually no functional use.  The Board acknowledges that the 
veteran's left arm is not "paralyzed" in the classical 
clinical meaning of the word.  However, the Board also finds 
that the loss of use of the left arm is virtually complete.  
The veteran is entitled to the benefit of the doubt, as per 
38 U.S.C.A. § 5107(b)  (West 1991).  In giving him this 
benefit, the Board ultimately finds that his service-
connected left arm disability most closely approximates that 
of complete paralysis, entitling him to the maximum 80 
percent rating under DC 8513.

The Board notes that the veteran contends that he has 
arthritis of the left arm.  It appears from the claims file 
that he is seeking additional compensation due to arthritis.  
Although a veteran can be rated separately for arthritis, "a 
separate rating must be based upon additional disability."  
VAOGCPREC 23-97  (July 1, 1997); 38 C.F.R. § 4.14  (1998); 
see Esteban v. Brown, 6 Vet. App. 259, 261  (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping.").  In 
this case, the Board has assigned an 80 percent rating for 
the veteran's left arm disability based on the fact that he 
has virtually no functional use of his left arm.  Since the 
veteran has no functional use of his left arm, any confirmed 
arthritis of the left arm would not create an additional 
disability with separate and distinct manifestations.  Thus, 
to assign a separate rating for arthritis would be to violate 
the regulations prohibiting the pyramiding of various 
diagnoses of the same disability.  

The Board also notes that the veteran has several scars, both 
traumatic and post-surgical, associated with his left arm.  A 
separate disability rating may be warranted for scars that 
are poorly nourished with repeated ulceration or that are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DCs 7803, 7804  (1998).  In this case, the evidence, 
including the most recent 1997 VA examination report, 
indicates that the veteran's scars are well-healed and 
nontender.  Thus, the veteran is not entitled to a separate 
rating for the scars of his left arm.

Overall, after careful review of the medical evidence, the 
Board finds that the veteran's service-connected residuals of 
gunshot wound, left arm, involving brachial plexus 
neuropathies, warrant an increased disability rating to 80 
percent.  At the same time, the Board finds no basis under 
the Rating Schedule for a disability evaluation in excess of 
80 percent.  Thus, his claim is granted.

II.  Service connection for residuals of injury, right 
forearm, wrist, and hand, secondary to service-connected 
residuals of gunshot wound, left arm

a.  Background

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310  (1998).

Prior to reviewing this claim, the Board must initially 
determine if it is well grounded.  The law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim for 
service connection is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claim 
does not need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

Ordinarily, the three elements of a well-grounded claim for 
service connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).


In this case, the veteran is seeking entitlement to service 
connection for residuals of a right arm injury secondary to a 
left arm disability.  Thus, in order for his claim to be well 
grounded, the claims file must contain evidence of a current 
right arm disorder, a service-connected left arm disability, 
and competent evidence that the left arm disability was the 
"proximate" cause of the right arm disorder.  38 C.F.R. 
§§ 3.303, 3.310  (1998).  Specifically, to establish a well-
grounded claim for service connection for a disorder on a 
secondary basis, the veteran must present medical evidence to 
render plausible a connection or relationship between the 
service-connected disorder and the new disorder.  Jones v. 
Brown, 7 Vet. App. 134 (1994). Evidence submitted in support 
of the claim is presumed to be true for purposes of 
determining whether the claim is well-grounded.  King v. 
Brown, 5 Vet App. 19, 21 (1993).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).


b.  Analysis

In regards to a current right arm disorder, the evidence 
clearly shows that the veteran has such a disorder.  The 1997 
VA examination report indicates that the veteran injured his 
right arm in 1960 when it was caught in the blade of a cotton 
gin while he was at his employment.  The report indicates 
that the right arm had a skin grafted scar on the extensor 
aspect of the right forearm.  The right wrist had limitation 
of motion, but good grip strength.  There existed a claw 
deformity of the 4th and 5th digit of the right hand, 
indicating that there was ulnar nerve neuropathy.  There was 
also osteoarthritic changes involving the digits of the right 
hand, as well as hypesthesia to pin prick stimuli at the 
level of the ulnar edge of the right hand.  Deep tendon 
reflexes were somewhat sluggish.  Diagnosis was post-
traumatic right forearm, ulnar nerve neuropathy.

The above medical evidence satisfies the first element of a 
well-grounded claim, that of a current disability.  Caluza, 7 
Vet. App. at 506.  The Board also finds that the second prong 
of a well-grounded claim has been met.  Specifically, the 
veteran has a service-connected left arm disability, namely 
residuals of gunshot wound, left arm, involving brachial 
plexus neuropathies.  Thus, the determinative issue for 
purposes of a well-grounded claim is whether the claims file 
contains evidence that the veteran's service-connected left 
arm disability was the "proximate" cause of his right arm 
disorder.  After careful review of the record, the Board 
finds no such evidence.

The medical evidence of record, consisting of private 
clinical records from 1960 and the 1997 VA examination 
report, all indicate that the veteran's right arm disorder 
occurred during an on-the-job accident in 1960.  The 1960 
records indicate that he injured his right forearm, wrist, 
and hand when it got caught in a cotton gin.  He underwent 
surgical debridement, partial repair, and free skin grafting 
of the extremity.  None of the medical evidence indicates 
that his left arm disability was the proximate cause of this 
injury.

The veteran has made statements, including testimony during 
his personal hearing, contending that his left arm disability 
caused his right arm injury.  He stated that he got 
overbalanced while operating the cotton gin and was not able 
to correct his balance due to the disability affecting his 
left arm.  As a result, he placed his right hand into the saw 
of the cotton gin.  The claims file contains several lay 
statements from friends, family members, and others making 
essentially the same contentions, that they believe that the 
veteran injured his right hand because of his left arm 
disability.  The Board has considered these statements.  
However, the Court has held that lay statements alone, by a 
person without medical expertise, are not sufficient to meet 
the burden imposed by section 5107(a) as to a relationship 
between a current disability and a service-connected 
disability.  Espiritu, supra.  The Board finds no evidence 
based on medical expertise that concludes that the veteran's 
right hand injury was caused by his service-connected left 
arm disability.  In fact, the 1997 VA examination report 
specifically indicates that the veteran believed that his 
right arm injury was caused by his left arm disability, but 
that such a conclusion was "speculation."  The report 
further notes that the examiner could not make any 
determination as to what exactly happened or whether the 
injury could be attributed to the left upper extremity.

In light of the above, the Board finds no competent evidence 
in the claims file suggesting that the veteran's service-
connected residuals of gunshot wound, left arm, was the cause 
of his injury to the right forearm, wrist, and hand.  Under 
these circumstances, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 

App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

An increased evaluation of 80 percent for service-connected 
residuals of gunshot wound, left arm, involving brachial 
plexus neuropathies is granted, subject to the controlling 
criteria applicable to the payment of monetary awards.

Entitlement to service connection for residuals of injury, 
right forearm, wrist, and hand, secondary to service-
connected residuals of gunshot wound, left arm, is denied as 
not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.




- 16 -


